Citation Nr: 0022328	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1956 to June 
1959, and from November 1990 to July 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an October 1993 rating action, which granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran disagreed with that decision in 
March 1994, and a statement of the case was issued in May 
1995.  A substantive appeal was received in July 1995.  In 
September 1995, the veteran appeared at a hearing conducted 
at the RO, and in April 1996, and March 1998, supplemental 
statements of the case were issued.  Thereafter, the case was 
forwarded to the Board, in Washington, DC.  and the Board 
remanded the matter to the RO in March 1999 for additional 
development.  In March 2000, a supplemental statement of the 
case was issued, after which the case was returned to the 
Board.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  It cannot be established from a facial comparison of the 
criteria for evaluating mental disorders, as in effect prior 
to, and on and after November 7, 1996, which criteria are 
more favorable to the veteran.  

3.  Prior to September 2, 1999, the veteran's PTSD is shown 
to be productive of considerable social and industrial 
impairment. 

4.  Prior to September 2, 1999, the veteran's PTSD was not 
shown to be productive of severe social and industrial 
impairment, or to have caused occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic affecting the 
ability to function independently; spatial disorientation; 
neglect of personal appearance; or an inability to establish 
effective relationships.  

5.  From September 2, 1999, a VA examiner determined that the 
veteran's PTSD was in remission, and that his current 
symptoms were attributed to Major depressive disorder, for 
which service connection has not been established. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation and no greater 
for PTSD, effective from January 1993 to September 2, 1999, 
have been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, and 
Diagnostic Code 9400 (as in effect prior to, and on and after 
November 7, 1996).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, from September 2, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, and Diagnostic Code 9400 (as in effect 
prior to, and on and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened, as is the case here, is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet. App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board further finds that VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim under 38 U.S.C.A. § 5107, since the 
record includes reports of examinations of the veteran, 
treatment records dated between 1995 and 1999, and there have 
been no assertions that additional relevant records are 
available.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

The record in this case shows that the veteran initiated a 
claim for service connection for PTSD in January 1993.  In 
connection with that claim VA outpatient treatment records 
dated in 1993 were obtained, and an examination of the 
veteran conducted for VA purposes, was completed in May 1993.  
The outpatient records showed that the veteran complained he 
was experiencing intrusive thoughts, nightmares, and 
hypervigilance.  He also complained of an increased startle 
response, and decreased sleep, and the diagnostic assessment 
included PTSD.  It also appears, that consideration was given 
to a diagnosis of major depressive disorder (MDD). 

The VA examination report completed in May 1993 included a 
psychological evaluation conducted in April 1993.  This 
revealed that the veteran's predominant feature was 
depression.  It was also noted that there were signs of 
psychomotor retardation, cognitive slippage, apathy, and 
somatic difficulties, together with severe and chronic 
anxiety.  These findings were considered to be consistent 
with a diagnosis of PTSD, generalized anxiety, or panic 
disorder.  

The psychiatric examination of the veteran conducted the 
following month, revealed the veteran reported he was subject 
to Scud Missile attacks while serving in the Gulf War, and 
that on one occasion in particular, he received a number of 
minor injuries and a concussion during a missile attack.  He 
also reported that he observed numerous enemy corpses, and 
dug up a land mine, which fortunately did not detonate.  (The 
veteran's primary job during the war was road construction.)  
Upon his return home from the Gulf, the veteran reported that 
he gradually became irritable and hateful, with angry 
outbursts that became violent.  He also became seclusive, and 
he noticed a drop in libido, as well as a decrease in memory.  
Furthermore, he reported the onset of a feeling of 
uselessness and worthlessness, and that his employer needed 
to be extremely understanding in order for him to retain his 
employment.  

The examiner found the veteran to be socially appropriate, 
pleasant and cooperative, with normal speech and normal 
psychomotor level.  The veteran's mood was described as "a 
little depressed" and his affect was a full range, with 
congruent mood.  The veteran's thought content was positive 
for suicidal ideation in the past, (but none present), 
although the veteran did express occasional apathy concerning 
what happens to him.  The veteran's thought processes were 
logical, coherent and goal directed without loosening of 
associations, flight of ideas, or ideas of reference.  
Cognitive examination revealed that the veteran was alert and 
attentive, and that he had normal concentration, language, 
memory, abstraction, judgment, and insight.  

The examiner concluded that the veteran met the diagnostic 
criteria for PTSD, as well as major depression.  With respect 
to PTSD, the examiner went on to state that 

...[the veteran's] current social adaptability seems 
to be considerably impaired, and it appears that it 
is only through the flexibility and understanding 
of his supervisor, boss and wife that he has not 
severed several important relationships.  He states 
that his work performance is quite good, and I do 
not believe that he is currently occupationally 
impaired at his present job.  However, I would be 
concerned that his ability to adapt to a new 
position with new job demands, as well as new 
supervisors who do not understand what he has gone 
through, would be very difficult.  It does appear 
that the previous use of [medication] had been 
helpful to [the veteran], although he did not 
tolerate several of the side affects...

With respect to the veteran's major depression, the examiner 
commented that 

... this also is described as improved over the post-
war year and a half, however, [the veteran] does 
continue to be clinically depressed at present.  
[The veteran] states he had no prior history of 
major depressive illness, and his acute PTSD 
symptoms which developed in the year and a half 
after the war, may well have been the precipitant 
to the development of his major depression.  An 
alternative hypothesis is that his depressive 
symptomatology is part of the PTSD constellation. ... 

In psychological testing performed by [a VA 
psychologist] on 4-29-93, the conclusion was 
essentially in accord with my conclusions above, in 
that his general testing profile was consistent 
with the diagnosis of PTSD, but may well also 
include the possible diagnosis of general anxiety 
or panic disorder, dysthymia, and major depression.  

After reviewing the foregoing medical evidence, as well as 
other evidence that confirmed the incident in service where 
the veteran sustained minor injuries and a possible 
concussion, (he was found wandering and disoriented following 
a Scud Missile attack), the RO granted service connection for 
PTSD in an October 1993 rating action.  At the same time, the 
veteran was awarded a 30 percent disability evaluation, for 
that disorder, effective from January 1993.  It was with this 
evaluation that the veteran expressed his disagreement, and 
perfected his current appeal.  

Subsequently dated evidence shows that the veteran appeared 
at a hearing conducted at the RO in September 1995.  At this 
hearing, the veteran testified that he saw a counselor every 
week and a psychiatrist every other week concerning his PTSD.  
He said this has been taking place for three years.  He also 
testified that he loses a day from work every two or three 
weeks due to depression, anxiety, and shakes, but that he had 
been employed at the same place for 23 years.  The veteran 
also reported that he does not socialize, has trouble 
sleeping and has nightmares (that are apparently about the 
occasion when he was injured during a missile attack).  He 
also claimed to have flashbacks, but he did not describe 
them.  

In October 1995, the veteran underwent another examination 
for VA purposes.  The report from that examination revealed 
that the veteran complained of daily recollection of his 
experiences in Kuwait, and distressing dreams and nightmares 
once per month.  He also reported intense psychological 
distress when exposed to sirens, as they remind him of raid 
sirens from the Gulf.  Furthermore, the veteran reported 
avoiding public and crowded places, experiencing decreased 
energy, decreased concentration, suicidal ideation, some 
hopeless, and a decreased libido.  The veteran also reported 
persistent symptoms of increased arousal, irritable 
outbursts, and hypervigilance.  

During the examination, the veteran appeared anxious, and 
displayed some hand fidgeting.  His speech, however, was of 
normal volume, but with a slightly increased anxious rate.  
The veteran's mood was described as a little down, and his 
affect appeared constricted and anxious.  Nevertheless, the 
veteran's thought processes and thought content were clear 
and logical with no loosening of associations or flight of 
ideas.  The Axis I diagnoses were chronic PTSD and "Rule out 
dysthymia."  

Thereafter, VA treatment records dated between 1992 and 1996 
were associated with the claims file.  These showed treatment 
for various disabilities.  These disabilities included PTSD, 
which was apparently subject to varying degrees of intensity.  
In this respect, it is noted that in some records, it is 
reflected that the veteran complained of intrusive thoughts, 
nightmares, hypervigilance, and increased startle, while in 
others, it is noted that the veteran reported decreasing 
nightmares, and intrusive memories.  Similarly, there are 
records showing times when the veteran reported increasing 
anxiety and depression, yet others which show the veteran 
reporting less depression, and decreased anxiety.  In 
February 1996 records, it was noted that the veteran was able 
to develop a friendship at work, and in August 1996, the 
veteran indicated that he felt happy for the first time since 
the war.  The following month, however, the veteran expressed 
the feeling that he wished his life was over.  

In January 1998, the evidence shows that the veteran 
underwent another psychiatric examination for VA purposes.  
The report from that examination revealed that the veteran 
continued to work full time, although he had been 
hospitalized in the summer of 1997 for acute suicidal 
ideation in the context of PTSD exacerbation and alcohol 
consumption.  The veteran described his symptoms as anxiety, 
depression, a tendency toward violence and impulse 
discontrol, occasional suicidal ideation, intrusive thoughts, 
isolation and hypervigilance.  The veteran described the 
longest length of time with few or no symptoms as 
approximately one month.  It was also noted that the current 
time of year, (January) caused the veteran intense 
psychological distress since it reminded him of the build up 
for the war, of which he was a part.  He also avoided 
thoughts and feelings associated with his trauma and the war, 
as well as activities and situations that aroused 
recollection of the trauma.  Furthermore, the veteran had a 
restricted range of affect and a diminished interest in 
significant activities.  He described difficulty falling 
asleep, difficulty focusing on what he is doing, 
hypervigilance and exaggerated startle response.  

During the course of the examination, it was noted the 
veteran maintained good eye contact, although he appeared 
somewhat anxious.  His speech was considered to have a normal 
rate and tone, his thought processes were clear and coherent, 
and his thought content was negative for hallucinations, 
delusions, paranoia, current suicidal ideation, current 
homicidal ideation, obsessions, compulsions and panic.  The 
veteran's mood was described as anxious and depressed.  The 
diagnosis was chronic PTSD, and the Global Assessment of 
Functioning score was 60.  

In April 1998, the RO received a letter from the veteran's 
employer, for whom the veteran worked since 1978.  In this 
letter, it was noted that over the past 6 years, the veteran 
had become high strung, short tempered, and easily upset.  
This resulted in the veteran moving from a position of 
responsibility at the company, to an entry level position, 
which it was noted proved stressing for the veteran.  It was 
also noted that the veteran developed memory problems and the 
author of this letter, a plant superintendent, indicated that 
he thought the veteran would not be able to hold any full 
time job requiring going to work every day, or short term and 
long term memory.  

In September 1998, the RO received a VA Form 21-4192 (Request 
for Employment Information in Connection with Claim for 
Disability Benefits).  This document revealed that the 
veteran's employment had terminated, at his option, in order 
to accept an early retirement benefit.  It also revealed that 
the veteran last worked in March 1998, and had lost only 24.6 
hours work, for reasons that were not specified, in the 
preceding 12 months.  

Another VA Form 21-4192 was received in April 1999.  This 
revealed that the veteran was currently employed full time, 
and had been since July 1998.  Subsequent records reflect 
that this employment was with the VA, doing landscaping work.  

In April 1999, additional VA treatment records were 
associated with the claims file.  These were dated between 
1996 and 1999, and showed the veteran's ongoing psychiatric 
treatment.  It is noted, however, that beginning in 1998, the 
inclusion of PTSD among the veteran's diagnoses, was not as 
consistent as reflected in previously dated outpatient 
treatment records, (1993 - 1996).  These more current records 
reflected diagnoses of depression and alcohol dependence.  
Nevertheless, the inclusion of PTSD among the veteran's 
psychiatric diagnoses continued through 1998.  It is notably 
absent, however, in records dated in 1999.  In any case, 
these treatment records, like those dated prior to 1996, 
reflect varying degrees of impairment due to the veteran's 
psychiatric problems.  Some records show the veteran 
reporting that he felt the best he had in years (1997), 
others reflect the need for hospitalization following an 
exacerbation of PTSD, and intoxication (July 1997), and 
others show he felt a little down, but not depressed, (1998). 

On September 2, 1999, a letter was received from the 
veteran's representative to the effect that he was working on 
a temporary basis at the VAMC.

On September 2, 1999, the veteran underwent another 
psychiatric examination for VA purposes.  The report from 
this examination revealed that this physician reviewed the 
veteran's claims file, and noted, among other things, that 
the initial examination for VA purposes in 1993 concluded 
with diagnoses of PTSD, as well as depression, generalized 
anxiety disorder, panic or dysthymia.  It was also observed 
that alternate diagnoses were offered after psychological 
testing conducted that year, and following examination in 
1995, when the diagnoses included PTSD and rule out 
dysthymia.  At the same time, the examiner was aware that the 
veteran's diagnosis following examination in 1998, was PTSD, 
and that the diagnosis was PTSD, as well as alcohol 
dependence, following the veteran's hospitalization in July 
1997.  It was also noted that the most recent 1999 outpatient 
treatment records showed that the focus of treatment was 
primarily for depression and alcohol abuse/dependence.  

As to the veteran's current complaints, it was recorded that 
he reported he was mostly angry and sleepless, both of which 
were getting worse, and that he was depressed.  Mental status 
examination revealed that the veteran was quite irritable, 
and upset that the examiner was late for the appointment.  
The veteran's speech was described as somewhat pressured, and 
his mood and affect vacillated between being angry and being 
depressed.  There were no indications, however, of 
depersonalization or derealization, and there were no 
hallucinations, illusions or delusions.  There was also no 
suicidal or homicidal ideation in the last six months.

The veteran's thought process was described as goal directed 
with no obsessions, although he was preoccupied with the fact 
that he was quite depressed and that he felt he was not 
receiving the treatment that he believed he should.  The 
veteran was, however, oriented, and while his short term 
memory was intact, his long term memory was somewhat 
impaired.  The veteran's level of abstraction and insight 
were considered minimal.  

The examiner concluded that the veteran did not meet the 
criteria for PTSD, as he did not at any time talk about any 
events that occurred during the Gulf War, but focused instead 
on his irritability and depression.  The Axis I diagnoses 
were major depressive disorder, recurrent, severe, and 
alcohol dependence.  The examiner assigned a GAF score of 45.  
He also commented as follows:

It should be noted that this patient may have at 
one point been suffering from post-traumatic stress 
disorder, I would suggest that the post-traumatic 
stress disorder symptoms currently are in 
remission.  

As to the specific evaluation appropriately assigned for the 
veteran's service connected psychiatric disorder, it must 
first be acknowledged that the criteria used to evaluate 
mental disorders were amended, effective in November 1996, 
while the veteran's claim was pending.  See 61 Fed. Reg. 
52,695 (1996), codified at 38 C.F.R. §§ 4.13, 4.16, 4.125-
4.132 (1997).  In those circumstances, the Court of Appeals 
for Veterans Claims has held that, when regulations 
concerning entitlement to a higher evaluation are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the criteria most favorable 
thereto.  Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
instance, we are unable to determine, from a facial 
comparison, whether the criteria in effect prior to, or since 
November 1996, are more favorable to the veteran.  Therefore, 
it will be necessary to consider the claim in light of both 
sets of criteria. 

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9400 for 
evaluating anxiety disorder, in effect at the time the 
veteran initiated his appeal, that disability was rated as 
follows:  

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to 
obtain or retain employment.

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

A 10 percent rating was assigned when the impairment was 
less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A noncompensable rating was assigned when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause 
impairment of working ability.  

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (1999), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable evaluation is assigned when a 
mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  

In the case Fenderson v. West, 12 Vet. App. 119, (1999), it 
was held that, as here, where the veteran disagrees with the 
initial evaluation assigned when service connection was 
granted, separate or "staged" ratings can be assigned for 
separate periods of time during which service connection was 
in effect.  Accordingly, it is necessary to examine the 
evidence to ascertain whether a rating in excess of 30 
percent may be warranted at any time from when the veteran 
first submitted his claim in January 1993.  For the ease of 
discussion, the Board will address the issue of the rating to 
be assigned prior to September 2, 1999 and the rating to be 
discussed from that date.  The selection of these dates will 
be apparent below. 

A review of the accumulated treatment records and VA 
examination reports dated between 1993 and September 2, 1999, 
shows the veteran's regular and consistent outpatient 
psychiatric treatment.  During this treatment, the veteran 
was at times depressed and angry, and he complained of 
nightmares, intrusive thoughts and hypervigilance.  There 
were also times, however, when the veteran reported that he 
felt markedly better, and it was noted he had a bright 
affect.  VA examination reports reflect the veteran's 
complaints of being anxious, depressed, and having occasional 
suicidal ideation, but at the same time, they show that the 
veteran was essentially clear and coherent in his speech, 
that he was logical, and experienced no hallucinations, 
delusions or obsessions.  The evidence also shows that the 
veteran remained employed during this entire period, and in 
particular, it is noted that his 1998 retirement from the 
place at which he worked since 1978, was apparently to accept 
an early retirement benefit, as opposed to being a direct 
consequence of PTSD symptoms.  Moreover, the veteran 
evidently only lost a little more than 3 days (24.6 hours) in 
the year immediately preceding his retirement, although it is 
noted that at that time, the veteran was no longer working in 
an area of responsibility, but had transferred to an entry 
level position because of his psychiatric symptoms.  

Under the foregoing circumstances, it is the Board's view 
that the entirety of the evidence from the period between 
January 1993 and September 2, 1999, when considered in the 
context of the criteria for evaluating PTSD in effect prior 
to November 1996 (which criteria is also for consideration 
after November 1996, since this claim was pending when the 
change in rating criteria went into effect), shows that the 
veteran's PTSD was productive of considerable impairment, 
thereby meeting the requirements for a 50 percent disability 
rating during this period.  Therefore, an increased rating to 
50 percent for PTSD, effective from January 1993 to September 
2, 1999, is granted.  

The evidence does not show, however, that between 1993 and 
1999, the veteran experienced severe impairment in the 
ability to establish and maintain effective relationships 
with people, or in the ability to retain employment.  
Therefore, the criteria for a 70 percent rating for PTSD, as 
in effect prior to November 1996, have not been met, and a 
rating in excess of 50 percent during this time is not 
warranted, under this criteria.  In this regard, it must be 
noted that the veteran remained employed by his long time 
employer throughout the time in question, and he apparently 
also obtained new employment after his retirement from this 
employer.  Moreover, the evidence shows that the veteran was 
able to establish a friendship with at least one other 
person, (other than his wife), at his former place of 
employment, and that this was a relationship with which he 
was quite comfortable.  Accordingly, the requirements for a 
70 percent evaluation for PTSD under the criteria for 
evaluating this disorder in effect prior to November 1996 
have not been met. 

Similarly, the evidence does not show that the veteran ever 
had obsessional rituals, intermittently illogical, obscure or 
irrelevant speech; near continuous panic; or spatial 
disorientation.  The evidence also fails to show that he has 
neglected his personal appearance and hygiene; or exhibited 
an inability to establish and maintain effective 
relationships.  Therefore, during the time in question, the 
veteran also failed to meet the requirements for a 70 percent 
rating for PTSD, that went into effect in November 1996.  As 
such, whether consideration is given to the criteria for 
evaluating PTSD in effect before or after November 1996, a 
rating in excess of 50 percent for PTSD from January 1993 to 
September 2, 1999 is not warranted.  

As to the period from September 2, 1999, the veteran's PTSD 
was considered in remission.  Therefore, whether 
consideration is given to the criteria in effect prior to, or 
since November 1996, there is no basis for assigning a 
disability evaluation in excess of that assigned by the RO or 
30 percent.  In determining that a 30 percent rating and no 
greater is in order from September 2, 1999, the Board notes 
that staged ratings are not subject to the provisions of 38 
C.F.R.
§ 3.105(e) (1999), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  In the 
present case, the Board has actually increased the evaluation 
assigned to the veteran's service-connected disability, for 
the period prior to September 2, 1999.  While a return to the 
30 percent rating has been determined to be appropriate for 
the period from September 2, 1999, this certainly does not 
reflect an actual reduction in the disability rating which 
had been originally assigned by the RO.  Therefore, the 
procedural safeguards detailed in 38 C.F.R. § 3.105(e) (1999) 
are not required in the present case. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating to 50 percent for PTSD 
is granted effective from January 1993 to September 2, 1999.  

Entitlement to a rating in excess of 30 percent for PTSD, 
from September 2, 1999 is denied.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


